980 F.2d 735
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Robert A. MILLER;  Kody Miller, by Robert A. Miller;  RobertMiller, by Robert A. Miller; Carey Miller;Jeremiah Justin Miller, by Carey Miller;Rick Miller;  James Miller, Appellees,v.Tony ALAMO, also known as Tony Fernando, also known as TonyFernando Alamo, also known as Bernie Lazar, also known asBernie Hoffman, also known as Bernie Lazar Hoffman, alsoknown as Boris Lazar, also known as Papa Tony, individuallyand as officer & director of Tony & Susan Alamo Foundation &Music Square Church, Appellant.
Nos. 92-1447, No. 92-2205.
United States Court of Appeals,Eighth Circuit.
Submitted:  November 12, 1992.Filed:  November 19, 1992.

Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Tony Alamo appeals adverse rulings of the district court in these combined cases.  Having reviewed the record and the parties' briefs, we conclude the issues raised on appeal do not require further consideration.  The district court's rulings are clearly correct.  We affirm the district court.  See 8th Cir.  R. 47B.